Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) INGENERAL.—The specification shall contain a written description of the invention,
and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to
enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to
make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor
of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and
process of making and using it, in such full, clear, concise, and exact terms as to enable any person
skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the
same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 29, 51-60 and 63 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-ATA), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to
reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed
invention.

The claims are broadly drawn to methods of treating any seed with UV-B irradiation for
the purpose of reducing any disease propagation by at least 50% from a first plant to a second plant when irradiation is applied to their seeds or seedlings, wherein the UV-B irradiation is administered in a UV-B waveband of about 280 nm to about 290 nm, a UV-B waveband peaking at 280 nm, a UV-B waveband peaking at 300 nm including methods wherein the treatment is administered in a dosage of about 0.1kJ to about 20 kJ m2 and of about 1.2kJ to about 7 kJ m2, including methods wherein the UV-B irradiation visible light including at least one of red and blue light. A duration of administering UV-B is for about 1 day, about 2 days, about 3 days, about 4 days, about 5 days, about 6 days, about 7 days. a duration of administering UV-B is at least 10 hours, at least 15 hours, at least 20 hours, at least 25 hours or at least 30 hours

In contrast, the specification methods of treating lettuce seeds or seedings 2with UV-B irradiation (pages 75-79). In these methods, seeds were exposed to UV-B having a dosage of 2.6 kJ m2 h-1, 3.6 kJ m2 h-1, 4.1 kJ m2 h-1, 4.8 kJ m2 h-1, or 10 kJ m2 h-1 for 27 hours
Observed effects of treating seeds using these methods included disease resistance, reduce of infection rates.
With respect to the state of the art regarding plant responses to UV-B radiation, it was
known at the time of filing that plants exhibit diverse responses to UV-B radiation that vary
depending on the exposure conditions.

See, for example, Jenkins (Signal transduction in responses to UV-B radiation. Ann. Rev.
Plant Biol. 2009;60:407-31), who teaches that the response of plants to UV-B radiation is diverse
and depends on variables such as the nature of the UV-B treatment, the extent of adaptation and
acclimation to UV-B, and interaction with other environmental factors (abstract; page 409
through page 410 column 1). Jenkins also teaches that different types of UV-B exposure regulate
different sets of genes involved in different types of plant responses (page 410).

Given the breadth of the claims which encompass methods for treating seed with UV-B
irradiation under a wide range of conditions for the purpose of reducing any disease propagation from a first plant to a second plant given the limited disclosure of methods for treating seed with
UV-B irradiation under a narrow range of conditions coupled with the observation of the effects
of those treatments on a narrow range of plant performance characteristics, and given that plants
are already known to exhibit diverse responses to UV-B radiation that vary depending on the
exposure conditions, one skilled in the art would not recognize that the applicant was in
possession of the claimed invention as a whole at the time of filing.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C.
102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the
statutory basis for the rejection will not be considered a new ground of rejection if the prior art
relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the
basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless —
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or
otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 29, 51-54 is/are rejected under 35 U.S.C. 102(a)(1) as being
anticipated by Siddiqui et al. (Effect of UV-B on seed germination, plant height. Foliage and seed yield of soybean Prog. Agric. 7 (1/2): 42-45 (2005)
The claims are drawn to a method of a method for reducing disease propagation from a first plant to a second plant comprising administering UV-B to a first and second plant material in a range of about 280 nm to 290nm then sowing the first plant material and sowing the second plant material in proximity to the first plant material wherein the disease propagation between the first plant material to the second material is reduced by at least 50%.


Siddiqui et al. teach a method of treating a soybean seed comprising a step of treating the
seed using with UV-B irradiation of320 to 280 nm, wherein the method improves seed yield.
Siddiqui et al. administered in a UV-B waveband of about 280nm to about 290nm because “about 280nm to about 290nm” and peaking at 280nm and peaking at 300nm fall within the range of 320 to 280 nm.  Following treatment the seeds were grown.
Siddiqui et al. then teach sowing these treated seeds.
While Siddiqui et al. do not explicitly identify disease propagation from a first plant to a second plant, but the improvement is an inherent outcome of practicing the claimed method, and Siddiqui et al. teach the claimed method.
	Accordingly, Siddiqui et al. anticipate claims 29, 51-54. 

Claim(s) 29, 51-60 and 63 is/are rejected under 35 U.S.C. 102(a)(2) as being
anticipated by Wargent (US 2016/0073599 Mar. 17, 2016).
The claims are drawn to a method of a method for reducing disease propagation from a first plant to a second plant comprising administering UV-B to a first and second plant material in a range of about 280 nm to 290nm, UV-B  wavelength peaking at 280nm, UV-B wavelength peaking at 300 nm then sowing the first plant material and a dose of UV-B is in a range of about of about 0.1kJ to about 20 kJ m2h1 and of about 1.2kJ to about 7 kJ m2h1, wherein a duration of administering UV-B is at least 10 hours, at least 15 hours, at least 20 hours, at least 25 hours or at least 30 hours and wherein a duration of administering UV-B is in a range of about 1 day, about 2 days, about 3 days, about 4 days, about 5 days, about 6 days or about 7 days,  sowing the second plant material in proximity to the first plant material wherein the disease propagation between the first plant material to the second material is reduced by at least 50%, wherein the disease is caused by a bacterium, insect, pathogen or combinations thereof.
Wargent teaches a method of treating a seed for sowing comprising the step of treating the seed for sowing with UV-B irradiation to develop new ways to improve resistance to abiotic and biotic stress, insect pest stress, fungal or bacterial stress (page 3, column 1, lines 3-4).  The UV-B wavelength of 320nm to 280nm with the dosage in the range of 0.01 to 368 kJ m2 and 0.1 to 12kJ m2..  Seeds were irradiated of continuous of red/blue lights.  They were irradiated with UV-B for 10h, 28h, or 72 hours (3 days). Treated seeds were sown onto soil.
While Wargent does not explicitly identify a reduction of disease propagation from a first plant to a second plant, but the reduction of disease propagation is an inherent outcome of practicing the claimed method, therefore Wargent teaches the claimed method. 
Accordingly, Wargent anticipates claims 29, 51-60 and 63
Comment
No claim is allowable.

Future Correspondence

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Annette H. Para whose telephone number is (571) 272-0982.  The examiner can normally be reached Monday through Thursday from 5:30 a.m. to 4:00 p.m.
	If attempts to reach the examiner by telephone are unsuccessful, contact the examiner’s supervisor, Zhou Shubo (Joe) (571) 272-0724.  The fax number for the organization where the application or proceeding is assigned is (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.

	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.


/Annette H Para/
Primary Examiner